ON MOTION FOR REHEARING
The final judgment of dissolution is affirmed in all respects except for paragraph 9 which awards the former-wife a $4,000.00 special equity in the marital home. We affirm the factual determination that the former-wife contributed $4,000.00 from sources unconnected with the marriage. However, due to the Supreme Court’s recent decision in Landay v. Landay, 429 So.2d 1197 (Fla.1983), we remand the cause with instructions to apply the Landay formula and recompute the former-wife’s special equity.
Case below: 431 So.2d 1003.
HURLEY and DELL, JJ., and PURDY, H. MARK, Associate Judge, concur.